Citation Nr: 0613231	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1982 to April 1996. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2003 and in 
August 2004 the claim was remanded to the RO for further 
development.  In November 2005, the RO granted service 
connection for concentric left ventricular hypertrophy 
(separately rated 30 percent) as secondary to the veteran's 
hypertension (under 38 C.F.R. § 4.104, Diagnostic Code (Code) 
7007).  The rating for left ventricular hypertrophy has not 
been appealed, and is not before the Board.  

In April 2006 the RO forwarded to the Board a report of VA 
Holter Monitor studies that apparently was not reviewed by 
the RO in conjunction with the instant claim (and the veteran 
has not waived such review).  As the report does not contain 
any information relevant to the rating of hypertension, the 
Board finds that it is not necessary to return the case to 
the RO for initial RO consideration of this additional 
evidence.  


FINDINGS OF FACT

The veteran's hypertension is not shown to be manifested by 
diastolic pressures predominantly 110 or more or systolic 
pressures predominantly 200 or more.


CONCLUSION OF LAW

A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.104, Code 7101 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An August 2004 
letter from the RO explained what the evidence needed to show 
to substantiate his claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The June 2001 rating decision, a March 2002 statement 
of the case (SOC) and supplemental SOCs in November 2003 and 
January 2006 provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  Although the veteran was not provided specific 
regarding effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) such notice would only be 
relevant if the benefit sought was being granted.   

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical records.  The veteran was afforded VA 
examinations in April 2001 and in November 2005.  He has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  

II.  Factual Background 

Service connection for hypertension, rated noncompensable was 
granted in September 1997, effective in April 1996.  In April 
1999 the rating was increased to 10 percent, effective in May 
1998.  The veteran seeks an increased rating, indicating that 
he is still having trouble with high blood pressure including 
a recent reading of 150/101.   

On VA hypertension examination in April 2001 the veteran's 
blood pressure was 148/93.  His lower extremities were 
without edema and the heart had a regular rate and rhythm, 
without murmur.  The lungs were clear to auscultation and 
fundi were benign by direct ophthalmoscope.  Cardiac status 
appeared to be within normal limits for size and function.  
Arteriosclerotic complications appeared to be absent; 
however, elevated creatine kinase (CK) combined with normal 
cardiac findings suggested other possible problems.  The 
examiner noted that the veteran had had two prior episodes of 
presentation to the Marlen VA for chest pain and elevated CK 
without any cardiac enzyme findings.  He was taking 
diltiazem, 300 mg once a day and Dyazide, 25/37.5 mg once a 
day.  He indicated that he had episodic lower extremity 
edema, but denied frank shortness of breath or other 
limitation in activity or side effects from the medications.  
On VA examination in November 2005 the diagnoses were 
essential hypertension, controlled and concentric left 
ventricular hypertrophy first noted in December 1997.   The 
examiner reviewed the veteran's medical records and listed 
his blood pressure readings from May 1998 to June 2005.  
During this time frame systolic blood pressure was never 
greater than 158 and diastolic blood pressure was never 
greater than 96.  The veteran reported that he had some 
shortness of breath, occasional palpitations and occasional 
missed beats.  He also had rare episodes of chest pain, not 
necessarily related to exercise, and rare episodes of 
lightheadedness.  He was generally able to do his usual 
activities and was taking 25 mg hydrochlorothiazide, 1/2 tablet 
daily, for hypertension.  The examiner noted that an October 
2004 echocardiogram was normal.  Physical examination showed 
that blood pressure was 161/98 and repeat blood pressure was 
146/90.  Regarding the heart, there was slightly accentuated 
apical thrust, and the left border of the cardiac dullness 
was at the upper limits of normal.  There were no gallops or 
murmurs and heart sounds were grossly within normal limits 
except for a slight accentuation of A2.  A chest X-ray was 
normal with a heart size grossly within normal limits.  
Holter monitor studies and an electrocardiogram were normal.  
The examiner noted that the veteran's left ventricular 
hypertrophy was causing shortness of breath, dyspnea on 
exertion and possibly palpitations.  There was no evidence of 
arteriosclerotic heart disease based on the prior and current 
testing.  A subsequent November 2005 echocardiogram showed 
mild concentric left ventricular hypertrophy, an ejection 
fraction of 65 to 70 percent, normal left and right 
ventricular systolic functions and normal valve functions.

A January 2006 Holter monitor report did not show any 
pertinent findings.  

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension is rated under 38 C.F.R. § 4.104, Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Code 7101 provides a 10 percent 
rating for diastolic pressure predominately 100 or more, or 
systolic pressure predominantly 160 or more, or where 
continuous medication is required for control of hypertension 
in an individual with a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is provided 
for diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent rating is 
provided for diastolic pressure predominantly 120 or more; 
and a 60 percent rating is provided for diastolic pressure 
predominantly 130 or more.

On review of the entire record, the Board finds that the 
criteria for establishing entitlement to a rating in excess 
of 10 percent for hypertension are not met.  It is not shown 
that diastolic pressures are predominantly 110 or more, or 
that systolic pressures are 200 or more.  The highest 
diastolic reading of record is 98, and the highest systolic 
reading is 161, each on November 2005 VA examination.  The 
veteran himself has not alleged he has had diastolic readings 
above 110 or systolic readings above 200.  Consequently, the 
criteria for the next higher (20 percent) rating for 
hypertension are not met.  Notably, the matter of the rating 
for left ventricular hypertrophy (service connected as 
secondary to hypertension), which is rated under Code 7007 
and evaluates impairment of function due to hypertensive 
heart disease, is not before the Board.  

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.   


ORDER

A rating in excess of 10 percent for hypertension is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


